17 F.3d 1443NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
MODEL PRODUCTS CORP., and Richard C. Remington,Plaintiffs/Cross-Appellants,v.McDANIEL R/C, INC., and Robert E. McDaniel, Defendants-Appellants,andS & K Manufacturing, Inc., Defendant.
Nos. 93-1458, 93-1469.
United States Court of Appeals, Federal Circuit.
Jan. 11, 1994.

D.Md.
REMANDED.
ON MOTION
SCHALL, Circuit Judge.

ORDER

1
Upon consideration of the joint motion to remand this case to the United States District Court for the District of Maryland with instructions to enter a permanent injunction, pursuant to a settlement agreement between the parties,

IT IS ORDERED THAT:

2
(1) The parties' motion to remand is granted.


3
(2) The district court is directed to enter a permanent injunction that enjoins McDaniel R/C, Inc. and Robert E. McDaniel from infringing the claims of Patent No. 4,221,452 by making, using, or selling its Plug Lock connector device or inducing infringement of that patent.


4
(3) The parties should present the joint proposed permanent injunction to the district court.